Citation Nr: 0805155	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has a current diagnosis of 
asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In March 2004 the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the March 2004 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the March 2005 
rating decision, January 2006 SOC, May 2006 SSOC, and March 
2007 SSOC explained the basis for the RO's action, and the 
SOC and SSOC provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 

Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-00 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."


VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  This does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.

III.  Factual Background and Analysis

The veteran contends that he was exposed to asbestos while on 
active duty.  In June 2005, he wrote that during his 1943 
basic training he was in the cab of a truck when it filled 
with dust and smoke from the asbestos lined brakes.  He was 
also assigned to maintain pressure on asbestos lined boilers.  
He said he subsequently had to clean paint from Celotex 
wallboard, which contained asbestos.  In addition, the 
veteran wrote that he was exposed to asbestos in the 
aftermath of the USS Mount Hood ammunition ship explosion 
near New Guinea in November 1944.  He asserts that he was 
involved in repairs of several ships which were damaged by 
the massive explosion, and was exposed to asbestos dust while 
working in damaged engine rooms.  The RO determined in the 
January 2006 SOC that the veteran was exposed to asbestos in 
service, and the Board concurs with that assessment.

The veteran's service medical records (SMRs) do not show any 
treatment for, or complaints of, any pulmonary disorder.  In 
June 1944, X-rays of the veteran's chest were negative after 
he complained of chest pain, and there were no findings upon 
examination.  A December 1945 chest X-ray, near the veteran's 
date of separation from active military service, was also 
negative.  The veteran's SMRs do not contain any other 
indication of complaints or treatment referable to the chest 
or lungs.

A September 1990 chest X-ray by VA showed that the lung 
fields had calcified peripheral granulomata and were 
otherwise clear, with no pleural disease.  In April 1995, 
chest X-rays showed "nothing new" or "acute" in the 
veteran's lungs.

G.M.G., M.D., of the Department of Pulmonary Medicine at the 
Ochsner Clinic of Baton Rouge, examined the veteran in 
January 2000 and opined that he had asbestos-related pleural 
disease.  He had complained of shortness of breath and 
dyspnea on exertion for three to four years, which had become 
progressively worse.  The doctor stated that it was 
manifested by radiographic evidence of pleural thickening, 
pleural plaques, calcified pleural plaques, and a history of 
significant prior asbestos exposure.  Pulmonary function 
studies showed no evidence of impairment, but Dr. G felt that 
the veteran remained at increased risk for developing lung 
cancer, mesothelioma, and other malignancies due to prior 
asbestos exposure.  Dr. G noted that the veteran had smoked 
for a total of one year, and that he had also had non-service 
exposure to asbestos in his work as a welder.

June 2002 VA chest X-rays showed that the lung fields were 
clear, except for small granulomata in the right lung field.  
There was no fluid or congestion, infiltration, or active 
chest process.  At February 2004 VA outpatient treatment, a 
physician found that the veteran's breathing was unlabored 
and his lungs were clear, with normal breath sounds 
throughout and no rhonchi, rales, wheezes, or rubs.  In March 
2004 R.C.P., D.O., of the Baylor Regional Medical Center at 
Grapevine examined the veteran and noted that he had 
pulmonary asbestosis, after the veteran had been admitted 
with chest pain and shortness of breath.

The veteran had a VA pulmonary examination in January 2005.  
The physician reviewed the veteran's claims file and noted 
that the veteran's 1982 pneumonia was consistent with his 
history of intermittent heartburn and indigestion.  The VA 
physician noted that an actual diagnosis of asbestosis 
requires a biopsy, which the veteran's records do not 
contain.  After reviewing the record and examining the 
veteran, the examiner expressed the opinion that there is a 
less than 50 percent probability that the veteran has 
asbestosis.  Furthermore, the physician opined that the 
veteran's pulmonary symptomatology is related to 
deconditioning, obesity, and gastroesophageal reflux.

An October 2005 CT scan of the veteran's chest from private 
treatment showed mild strandy scarring at both lung apices 
and medial lung bases, calcified pleural plaques bilaterally 
consistent with previous asbestos exposure, and a few 
"tiny" lymph nodes.

After a careful review of the evidence of record, the Board 
finds that service connection for asbestosis has not been 
established.  The SMRs do not show any complaints of, 
treatment for, or diagnosis of, any lung disorder.  The post-
service evidence shows that the veteran had occupational 
exposure to asbestos.  In addition, the VA examiner noted in 
January 2005 that Dr. G's diagnosis of asbestosis is 
questionable because it was not made based upon a biopsy.  

While Dr. P indicated that the veteran has asbestosis, the 
record does not show that he was aware of this from anything 
other than the veteran's recounting his past diagnosis.  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

We recognize the sincerity of the arguments advanced by the 
veteran that he has asbestosis that is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms subject to lay observation 
such as breathing difficulty.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, asbestosis is a complex disorder 
which requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology.

The Board finds that the weight of the evidence is against a 
finding of a pulmonary disease or injury in service, or of a 
nexus between the veteran's service and his currently claimed 
pulmonary disorder.  The record militates against the 
contention that the veteran has asbestosis.

As the evidence preponderates against the claim for service 
connection for asbestosis the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

Entitlement to service connection for asbestosis is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


